Citation Nr: 9925307	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-06 401	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to November 
1958.

The Board notes that in July 1964, the RO denied the 
veteran's original claim of service connection for a left 
knee condition on a direct basis; that decision became final.  

In August 1993, the veteran initiated a new claim of service 
connection which was later interpreted to be a claim of 
entitlement to service connection for a left knee condition 
as secondary to the service-connected right knee condition.  
This interpretation was subsequently expanded to include 
service connection for a left knee condition as secondary to 
the service-connected back condition.  

In July 1995, the RO denied the veteran's claim of 
entitlement to service connection for a left knee condition 
and provided him with notification of that decision and his 
appellate rights.  In June 1996, the veteran submitted 
correspondence which included a request to reopen his claim 
of service connection for a left knee condition.  Although 
the RO proceeded to adjudicate this claim on the basis of 
whether new and material evidence had been presented to 
reopen the claim of service connection for a left knee 
condition, the Board finds that the June 1996 correspondence 
served as a valid Notice of Disagreement with the July 1995 
rating decision.  Consequently, the issue on appeal remains 
as stated above.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is discussed in the Remand portion of this 
document.


FINDING OF FACT

The veteran's claim of service connection for a left knee 
disability is plausible and capable of substantiation.  
CONCLUSION OF LAW

A well-grounded claim of service connection for a left knee 
disability has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has defined a well-grounded claim as a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran contends that he suffers from a left knee 
condition which he attributes to his service-connected right 
knee and back disabilities.  He testified at a hearing before 
the undersigned Member of the Board in March 1999 that he was 
informed by his treating physician, Frank McCue, III, M.D., 
professor of orthopedic surgery at the University of 
Virginia, that there was a relationship between the 
disabilities affecting his right knee and back and his left 
knee condition.  Subsequent to the hearing, he supplied the 
RO with a statement from Dr. McCue.  This statement was 
forwarded to the Board for review, but was not accompanied by 
a waiver of RO consideration.  See 38 C.F.R. §§ 19.31, 
20.1304(c). 

In support of his claim, the veteran also submitted an April 
1994 statement from a private physician, Neal Nygard, M.D., 
who indicated that he had treated the veteran at the 
Arthritis Clinic at the University of Virginia Hospital on 
two occasions.  According to Dr. Nygard, the arthritis and 
subsequent replacement of the veteran's right knee joint had 
"unquestionably caused progression of his arthritis in the 
lumbar spine as well as that he has experienced in his left 
knee, by altering his gait and reducing his ability to 
protect those other weight bearing areas."  It was his 
opinion that the veteran's claim for extension of his 
disability to include his left knee was not "at all 
unreasonable."  

Despite a finding noted in a July 1997 VA examination report 
that the veteran's left knee condition was not being 
aggravated by any disability of the right knee, the Board 
finds that the veteran's claim of service connection for a 
left knee condition is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  


ORDER

The claim of service connection for left knee disability is 
well-grounded; and to this extent, the appeal is allowed, 
subject to action ordered below.  


REMAND

As was noted above, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  As was further noted, 
additional development is indicated.  Finally, the Board 
finds that a decision on the merits of the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability would be 
premature in light of the decision to remand the matter of 
service connection for a left knee disorder. 

In light of the foregoing, the Board REMANDS this case for 
the following:

1.  The RO should ask the veteran to 
identify any names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated or examined him for a left knee 
condition since service.  After securing 
any necessary releases, the RO should 
obtain copies of complete clinical 
records from all sources identified 
(which have not been previously 
obtained).  The veteran should also be 
asked to submit any other medical 
evidence which tends to support his 
assertions that he has current left knee 
disability which is proximately due to or 
the result of a service-connected 
disorder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
left knee condition.  The veteran's 
claims folder, including a copy of this 
remand must be available to, and reviewed 
by, the examiner.  The examiner should 
elicit from the veteran a full medical 
history and should report detailed 
medical findings.  Based on a review of 
the file and examination of the veteran, 
the examiner should express an opinion as 
to the likelihood that the veteran has a 
current left knee disability which is 
proximately related to his service-
connected right knee and/or back 
disabilities.  The examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report. 

3.  After the development requested above 
is completed to the extent possible, the 
RO should again review the veteran's 
claim to include initial consideration of 
Dr. McCue's statement submitted by the 
veteran in April 1999 and readjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability, if 
appropriate.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







